                                                     July 9, 2019
                                                     10:30 a.m.
                                                     3099
                                                     280 South First Street
                                                     San Jose, CA 95113




Case: 18-51118   Doc# 50-2   Filed: 06/20/19   Entered: 06/20/19 13:20:49     Page 1 of
                                         39
Case: 18-51118   Doc# 50-2   Filed: 06/20/19   Entered: 06/20/19 13:20:49   Page 2 of
                                         39
Case: 18-51118   Doc# 50-2   Filed: 06/20/19   Entered: 06/20/19 13:20:49   Page 3 of
                                         39
Case: 18-51118   Doc# 50-2   Filed: 06/20/19   Entered: 06/20/19 13:20:49   Page 4 of
                                         39
Exhibit “1”
Case: 18-51118   Doc# 50-2   Filed: 06/20/19   Entered: 06/20/19 13:20:49   Page 5 of
                                         39
Case:
Case 18-51118   Claim
                Doc# 50-2
                      12-1 Filed:
                           Filed 07/24/18
                                  06/20/19 Desc
                                           Entered:
                                                Main06/20/19
                                                     Document13:20:49
                                                                   PagePage
                                                                        11 of635
                                                                               of
                                       39
Case:
Case 18-51118   Claim
                Doc# 50-2
                      12-1 Filed:
                           Filed 07/24/18
                                  06/20/19 Desc
                                           Entered:
                                                Main06/20/19
                                                     Document13:20:49
                                                                   PagePage
                                                                        12 of735
                                                                               of
                                       39
Case:
Case 18-51118   Claim
                Doc# 50-2
                      12-1 Filed:
                           Filed 07/24/18
                                  06/20/19 Desc
                                           Entered:
                                                Main06/20/19
                                                     Document13:20:49
                                                                   PagePage
                                                                        13 of835
                                                                               of
                                       39
Case:
Case 18-51118   Claim
                Doc# 50-2
                      12-1 Filed:
                           Filed 07/24/18
                                  06/20/19 Desc
                                           Entered:
                                                Main06/20/19
                                                     Document13:20:49
                                                                   PagePage
                                                                        14 of935
                                                                               of
                                       39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      15 of 10
                                                                            35
                                     of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      16 of 11
                                                                            35
                                     of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      17 of 12
                                                                            35
                                     of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      18 of 13
                                                                            35
                                     of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      19 of 14
                                                                            35
                                     of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      20 of 15
                                                                            35
                                     of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      21 of 16
                                                                            35
                                     of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      22 of 17
                                                                            35
                                     of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      23 of 18
                                                                            35
                                     of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      24 of 19
                                                                            35
                                     of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      25 of 20
                                                                            35
                                     of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      26 of 21
                                                                            35
                                     of 39
   Exhibit “2”
Case: 18-51118   Doc# 50-2   Filed: 06/20/19    Entered: 06/20/19 13:20:49   Page 22
                                        of 39
Case:
Case 18-51118   Claim
                Doc# 50-2
                      12-1 Filed:
                           Filed 07/24/18
                                  06/20/19 Desc
                                            Entered:
                                                 Main06/20/19
                                                      Document13:20:49
                                                                    PagePage
                                                                         6 of 35
                                                                              23
                                      of 39
Case:
Case 18-51118   Claim
                Doc# 50-2
                      12-1 Filed:
                           Filed 07/24/18
                                  06/20/19 Desc
                                            Entered:
                                                 Main06/20/19
                                                      Document13:20:49
                                                                    PagePage
                                                                         7 of 35
                                                                              24
                                      of 39
Case:
Case 18-51118   Claim
                Doc# 50-2
                      12-1 Filed:
                           Filed 07/24/18
                                  06/20/19 Desc
                                            Entered:
                                                 Main06/20/19
                                                      Document13:20:49
                                                                    PagePage
                                                                         8 of 35
                                                                              25
                                      of 39
Case:
Case 18-51118   Claim
                Doc# 50-2
                      12-1 Filed:
                           Filed 07/24/18
                                  06/20/19 Desc
                                            Entered:
                                                 Main06/20/19
                                                      Document13:20:49
                                                                    PagePage
                                                                         9 of 35
                                                                              26
                                      of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      10 of 27
                                                                            35
                                     of 39
Exhibit “3”
Case: 18-51118   Doc# 50-2   Filed: 06/20/19    Entered: 06/20/19 13:20:49   Page 28
                                        of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      27 of 29
                                                                            35
                                     of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      28 of 30
                                                                            35
                                     of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      29 of 31
                                                                            35
                                     of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      30 of 32
                                                                            35
                                     of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      31 of 33
                                                                            35
                                     of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      32 of 34
                                                                            35
                                     of 39
Case
Case:18-51118
      18-51118 Claim
               Doc# 12-1
                     50-2 Filed
                          Filed:07/24/18
                                 06/20/19 Desc
                                           Entered:
                                               Main06/20/19
                                                    Document13:20:49
                                                                 Page Page
                                                                      33 of 35
                                     of 39
                                           Redacted




                                                           Redacted


                                                                      Redacted
     Redacted




                Redacted



Case: 18-51118    Doc# 50-2   Filed: 06/20/19    Entered: 06/20/19 13:20:49      Page 36
                                         of 39
            Redacted




Case: 18-51118   Doc# 50-2   Filed: 06/20/19    Entered: 06/20/19 13:20:49   Page 37
                                        of 39
Exhibit “4”
Case: 18-51118   Doc# 50-2   Filed: 06/20/19    Entered: 06/20/19 13:20:49   Page 38
                                        of 39
                                                                                                          Payment Changes
                                                                 Date                   P&I                  Escrow       Total               Notice Filed
                                                                                              $3,187.30                           $3,187.30   POC
                                                                        9/1/2018              $3,347.14                           $3,347.14   ARM CHANGE - NOT FILED




                   Loan Information
Loan #           Redacted                                        ***PMT RECEIVED 04/18/2019 IAO $3188.00 WAS NSF ON 04/24/2019
Borrower               JUAREZ
BK Case #              18-51118
Date Filed             5/15/2018
First Post Petition
Due Date               6/1/2018
POC Covers

        Date                  Amount Rcvd    Post Pet Due Date   Contractual Due Date         Amt Due         Over/Short     Suspense Credit   Suspense Debit Suspense Balance POC Arrears Credit   POC Debit   POC Suspense Balance POC Paid to Date    Comments
          6/13/2018            $3,187.30         6/1/2018                                     $3,178.30              $9.00               $9.00                            $9.00                                                 $0.00            $0.00
          8/15/2018            $3,188.00         7/1/2018                                     $3,178.30              $9.70               $9.70                           $18.70                                                 $0.00            $0.00
          9/12/2018            $3,188.00         8/1/2018                                     $3,178.30              $9.70               $9.70                           $28.40                                                 $0.00            $0.00
          9/17/2018            $3,188.00                                                                         $3,188.00           $3,188.00                        $3,216.40                                                 $0.00            $0.00
         10/24/2018            $3,100.00         9/1/2018                                     $3,347.14           -$247.14                            $247.14         $2,969.26                                                 $0.00            $0.00
          12/5/2018            $3,188.00        10/1/2018                                     $3,347.14           -$159.14                            $159.14         $2,810.12                                                 $0.00            $0.00
          1/30/2019            $3,188.00        11/1/2018                                     $3,347.14           -$159.14                            $159.14         $2,650.98                                                 $0.00            $0.00
           3/6/2019            $3,188.00        12/1/2018                                     $3,347.14           -$159.14                            $159.14         $2,491.84                                                 $0.00            $0.00
                                                 1/1/2019                                     $3,347.14         -$3,347.14                                            $2,491.84                                                 $0.00            $0.00
                                                2/1/2019                                      $3,347.14         -$3,347.14                                            $2,491.84                                                 $0.00            $0.00
                                                 3/1/2019                                     $3,347.14         -$3,347.14                                            $2,491.84                                                 $0.00            $0.00
                                                 4/1/2019                                     $3,347.14         -$3,347.14                                            $2,491.84                                                 $0.00            $0.00
                                                 5/1/2019                                     $3,347.14         -$3,347.14                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00
                                                                                                                     $0.00                                            $2,491.84                                                 $0.00            $0.00




                                            Case: 18-51118                         Doc# 50-2                        Filed: 06/20/19                      Entered: 06/20/19 13:20:49                               Page 39
                                                                                                                               of 39
